DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 2/9/2022 with respect to title objection have been fully considered and are persuasive.  Applicant has amended title to include a more descriptive title. The title objection has been withdrawn. 

Applicant’s arguments, see page 6-7, filed 2/9/2022 with respect to 35 USC §102 rejection of claims 1-4,6 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited Fan does not disclose amended claim limitation of printing device, display device and external device. In response, examiner points to newly cited Nakamura to disclose claimed printer and external device that transmits markup language data as amended. 

Applicant’s arguments, see page 8-9, filed 2/9/2022 with respect to 35 USC §103 rejection of claims 5 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant argues dependency on claim 1 and uses similar argues as those used for claim 1. As argued above all claim limitations at taught by currently cited references. 



Applicant’s arguments, see page ??, filed ?? with respect to 35 USC §?? rejection of claims ?? have been fully considered but were not persuasive.  The 35 USC §?? of rejection claims ?? has been affirmed. 
Applicant’s arguments, see page ??, filed ?? with respect to 35 USC §?? rejection of claims ?? have been fully considered and are persuasive.  The 35 USC §?? of rejection claims ?? has been withdrawn. 
Applicant’s arguments, see page ??, filed ?? with respect to 35 USC §?? rejection of claims ?? have been fully considered but are moot because the arguments do not apply to any of the references 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10229435 B1) and Nakamura (US 20150036182 A1). 

	Regarding claim 1, Fan disclose A display control system (col 4, lines 31-34, method for generating and displaying dynamically customized user-specific advertisements) comprising: 

a display device (col 9, lines 5-10, the user device 302 can be a device having computer functionality, such as a personal digital assistant (PDA), mobile telephone, smart-phone, etc); and 


a display unit that displays the image (col 4, lines 65, displaying an advertisement); 
a communication unit that communicates with the external device (col 4, lines 66-67, advertising provider/social networking system receives a request for an advertisement); and 
a controller that converts the markup language data related to a display of the image received from the external device (col 9, lines 29-32, The data exchanged over the network 304 can be represented using technologies and/or formats including the hypertext markup language (HTML)) into a control command which is a command that instructs the display of the image to display the image on the display unit based on the control command (col 9, lines 10-15, The user device 302 can execute an application, for example, a browser application that allows a user of the user device 302 to interact with the social networking system). 

Nakamura discloses a printing device ([0113], a plurality of printers 32 (printer A, printer B))
an external device ([0119] the host 20 is a POS terminal) configured to transmit a markup language data related to printing to the printing device ([0152] the print data may also be validated (validation unit) by an XML schema (markup schema)), and to transmit a markup language data related to a display of an image to the display device ([0119]  the results of reading barcodes (the name, price, and quantity of purchased products, for example) and transaction results are displayed as a web page).

Fan and Nakamura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify user specific advertisement system of Fan to include a printing device, an external device configured to transmit a markup language data 

 The motivation for doing so would have been to print data receiving unit that receives print data written in a markup language (Nakamura, [0006]).

Therefore, it would have been obvious to combine Fan and Nakamura to obtain the invention as specified in claim 1.

Regarding claim 2, Fan disclose wherein the control command includes a control command that specifies whether to set a mode to a display switching mode in which a plurality of images is switched and displayed according to a passage of time (col 11, lines 35-40, social networking system retrieves a value for domain and renew date to evaluate the functions in the ad template. Thus, in this case the function is a "TIMEREMAINING" function.).

Regarding claim 3, Fan disclose wherein the control command includes a control command that specifies the plurality of images, an order in which the plurality of images is switched, and timing at which the plurality of images is switched (col 11, lines 30-31, FIG. 6 displays two alternative examples of user-specific advertisements).

Regarding claim 4, Fan disclose wherein the control command includes a control command that specifies a mode of a font included in the image (col 6, lines 49-53, the advertiser 206 may be able to modify the stock template in a variety of ways. The advertiser 206 may be able to include a particular function designed by the advertiser).

Regarding claim 6, Fan disclose a method of controlling a display control system (col 4, lines 31-34, method for generating and displaying dynamically customized user-specific advertisements)  including 


a display device (col 9, lines 5-10, the user device 302 can be a device having computer functionality, such as a personal digital assistant (PDA), mobile telephone, smart-phone, etc) including
a display unit that displays an image  (col 4, lines 65, displaying an advertisement), and 
a communication unit that communicates with the external device (col 4, lines 66-67, advertising provider/social networking system receives a request for an advertisement), 
the method comprising: 

converting, in the display device, the data of the markup language related to the display of the image received from the external device (col 9, lines 29-32, The data exchanged over the network 304 can be represented using technologies and/or formats including the hypertext markup language (HTML)) into a control command which is a command that instructs the display of the image to display the image on the display unit based on the control command (col 9, lines 10-15, The user device 302 can execute an application, for example, a browser application that allows a user of the user device 302 to interact with the social networking system).

Nakamura discloses a printing device ([0113], a plurality of printers 32 (printer A, printer B))
([0119] the host 20 is a POS terminal) 
transmitting a markup language data related to printing from the external device to the printing device; ([0152] the print data may also be validated (validation unit) by an XML schema (markup schema)), and transmitting a markup language data related to a display of an image from the external device to the display device ([0119]  the results of reading barcodes (the name, price, and quantity of purchased products, for example) and transaction results are displayed as a web page).

Fan and Nakamura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify user specific advertisement system of Fan to include a printing device, an external device  transmitting a markup language data related to printing from the external device to the printing device; transmitting a markup language data related to a display of an image from the external device to the display device  as described by Nakamura.

 The motivation for doing so would have been to print data receiving unit that receives print data written in a markup language (Nakamura, [0006]).

Therefore, it would have been obvious to combine Fan and Nakamura to obtain the invention as specified in claim 6.

	Regarding claim 7, Fan is silent to wherein if the display device is connected to the external device via the printing device, the display device receives, from the printing device, the control command into which the markup language data was converted by the printing device. and if the display 

Nakamura discloses wherein if the display device is connected to the external device via the printing device, the display device receives, from the printing device, the control command into which the markup language data was converted by the printing device ([0127] converts the received print data (XML document) to the print control command system (ESC/POS (R) commands) for the printer) and if the display device is directly connected to the external device, the display device receives, from the external device, the markup language data ([0129] the printer 32 prints based on print control commands received from the print control device 31 through the printer interface 55. The printer 32 also outputs the result of printing through the printer interface 55 to the print control device)

Fan and Nakamura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify user specific advertisement system of Fan to include herein if the display device is connected to the external device via the printing device, the display device receives, from the printing device, the control command into which the markup language data was converted by the printing device. and if the display device is directly connected to the external device, the display device receives, from the external device, the markup language data as described by Nakamura.

 The motivation for doing so would have been to print data receiving unit that receives print data written in a markup language (Nakamura, [0006]).

Therefore, it would have been obvious to combine Fan and Nakamura to obtain the invention as specified in claim 7.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10229435 B1) and Nakamura (US 20150036182 A1) as applied to claim 1 above, and further in view of Wolinsky et al (US 20150112790 A1).

Regarding claim 5, Fan and Nakamura are silent to wherein the control command includes a control command that specifies scrolling by which the image is moved from a first display position to a second display position.

Wolinsky discloses wherein the control command includes a control command that specifies scrolling by which the image is moved from a first display position to a second display position ([0115] he adjacency product advertisements 404'' are scrollable and interactive, such that a user may slide the list of adjacency product advertisements 404'' up and down to show an additional adjacency product advertisements).

Fan, Nakamura and Wolinsky are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify method for generating and displaying dynamically customized user-specific advertisement of Fan to include wherein the control 

 The motivation for doing so would have been to so that adjacency product advertisements are displayed (Wolinsky, [0116]).

Therefore, it would have been obvious to combine Fan, Nakamura and Wolinsky to obtain the invention as specified in claim 5.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619